       Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                            PITTSBURGH

    STEVANNA TOWING, INC.,                             )
                                                       )
                                                       )             2:15-CV-01419-CRE
                  Plaintiff,                           )
                                                       )
    And                                                )
                                                       )
    FRANK      BRYAN,     INC.  and                    )
    GEORGETOWN SAND & GRAVEL, INC.,                    )
    and M/V TIMOTHY JAMES,                             )
                                                       )
                   Intervenor Plaintiffs,              )
                                                       )
                                                       )
          vs.                                          )
                                                       )
    ATLANTIC SPECIALTY INSURANCE                       )
    COMPANY,                                           )
                                                       )
                                                       )
                  Defendant,                           )



                                    MEMORANDUM OPINION1

Cynthia Reed Eddy, Chief United States Magistrate Judge.

          This civil action was initiated in this court on October 30, 2015, by Stevanna Towing, Inc.

(“Stevanna”) against its insurer, Atlantic Specialty Insurance Company (“Atlantic”). On July 8,

2016, Frank Bryan, Inc. (“Bryan”), Georgetown Sand & Gravel, Inc. (“Georgetown”), and the

M/V Timothy James, were granted permission to intervene as plaintiffs in this action (collectively,




1
  In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have consented to have a
United States Magistrate Judge conduct proceedings in this case, including trial and the entry of a
final judgment. (ECF No. 183).

                                                   1
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 2 of 11




“Intervenor Plaintiffs”). This court has subject matter jurisdiction over the controversy pursuant

to 28 U.S.C. § 1332.

         Presently before the court are cross-motions for summary judgment filed by all parties.

(ECF Nos. 186, 188, and 193). For the reasons that follow, this Court grants Atlantic’s motion for

summary judgment and denies the motions filed by Stevanna and Intervenor Plaintiffs.

    I.      Factual and Procedural Background2

         On October 8, 2014, Raymond Robinson was injured while working as a deckhand aboard

the M/V Timothy James.3 Robinson filed a claim against Stevanna, Bryan, Bryan Materials

Group,4 and the M/V Timothy James, for injuries he sustained as a result of this accident pursuant

to the Jones Act, 46 U.S.C. § 30104. Stevanna reported Robinson’s accident to Atlantic, with

which it maintained insurance. Atlantic assigned a claims adjuster to investigate the accident and

explore coverage. On November 5, 2014, Atlantic sent a letter to Stevanna denying coverage,

because the M/V Timothy James was not included in the schedule of vessels covered.

         Thus, on October 30, 2015, Stevanna filed its initial complaint against Atlantic. (ECF No.

1). In the first amended complaint (“FAC”), Stevanna averred it had three insurance policies with

Atlantic, a Protection & Indemnity Policy (“P&I Policy”), a marine general liability policy (“MGL

Policy”), and an excess policy (“Excess Policy”), all of which were issued on or about March 10,


2
  This case, and its related cases (docket numbers 2:15-cv-00475-CRE, 2:15-cv-01291-CRE, 2:16-
cv-01611-CRE, and 2:15-cv-01308-CRE), have long procedural histories, much of which is not
relevant to the issues at this juncture. Accordingly, in this memorandum, the undersigned includes
only the factual and procedural history necessary to understand the issues presented on summary
judgment.
3
  Robinson was employed by Stevanna. Joint Concise Statement of Undisputed Material Facts
(“JCS”) (ECF No. 190) at ¶ 29. Bryan owned the M/V Timothy James and chartered it to
Georgetown. Id. at ¶¶ 6-7.
4
 Bryan Materials Group is not a legal entity, but rather is a trade name used by Bryan, Georgetown,
and affiliated entities. JCS (ECF No. 190) at ¶ 35.
                                                 2
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 3 of 11




2014.5 (ECF No. 61). Stevanna set forth claims for declaratory judgment with respect each of the

three policies,6 as well as a claim each for breach of contract (Count Four) and bad faith (Count

Five).7 On July 8, 2016, Intervenor Plaintiffs were granted permission to intervene in this matter.

(ECF No. 45). Intervenor Plaintiffs “allege that Stevanna was required to provide insurance

coverage to them and their affiliates as additional insureds on various insurance policies of

Stevanna, including policies insuring the M/V Timothy James, policies insuring incidents

involving the M/V Timothy James and policies insuring crewmembers of the M/V Timothy James,

and to defend and indemnify them as primary insureds under those policies with respect to the

claims asserted in the Robinson Action.”8 Intervenor Plaintiffs’ Amended Compl. (ECF No. 100)

at ¶ 25. Thus, Intervenor Plaintiffs set forth claims for declaratory judgment (Count One), breach

of contract (Count Two), and bad faith (Count Three) against Atlantic. Id.

         After Atlantic filed answers9 and discovery was completed, all parties filed motions for

summary judgment, briefs in support thereof, and concise statements of material facts. (ECF Nos.

146-153). All parties also filed responsive briefs. (ECF Nos. 157-160, 165, 167). On April 24,



5
 See FAC (ECF No. 61) at ¶ 7 (referring to the P&I Policy), ¶ 8 (referring to the MGL Policy),
and ¶ 9 (referring to the Excess Policy). The FAC details the allegations with respect to the P&I
Policy, but does not mention the other two policies again until it sets forth Counts Two and Three
of the FAC. See id. at ¶¶ 34-40.
6
 Count One was for declaratory judgment with respect to Policy B5JH26060 (P&I Policy), Count
Two was for declaratory judgment with respect to Policy B5JH26038 (MGL Policy), and Count
Three was for declaratory judgment with respect to Policy B5JH26039 (Excess Policy).
7
 On March 2, 2016, the parties stipulated to the severance of the of the bad faith claim. (ECF No.
24).
8
 Intervenor Plaintiffs only assert coverage under the P&I Policy. See Intervenor Plaintiffs’
Amended Comp. (ECF No. 100) at ¶¶ 23-24, 28-30.
9
 Atlantic admitted it issued all three policies, but denied that it was required to provide coverage.
See Answer to FAC (ECF No. 72) at ¶¶ 7-9, 34-40.
                                                 3
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 4 of 11




2020, this Court issued a Report and Recommendation granting Atlantic’s motion for partial

summary judgment, which dismissed both the claim for declaratory judgment with respect to the

P&I Policy and the claim for breach of contract against Atlantic.10 This Court also dismissed the

declaratory judgment and breach of contract claims set forth by Intervenor Plaintiffs. (ECF No.

168). This Court denied the motions filed by Stevanna and Intervenor Plaintiffs. Id. On February

3, 2021, the Honorable David S. Cercone issued a memorandum order adopting this Court’s report

and recommendation.11 (ECF No. 171).

       Thus, on May 28, 2021, Atlantic filed a motion for summary judgment and brief in support

thereof on the outstanding claims: 1) Stevanna’s declaratory judgment claim with respect to the

MGL Policy (Count Two); 2) Stevanna’s declaratory judgment claim with respect to the Excess

Policy (Count Three); and 3) and the bad faith claims filed by both Stevanna (Count Five) and

Intervenor Plaintiffs (Count Three). (ECF Nos. 186, 187). Stevanna filed a motion for summary

judgment, requesting the Court grant summary judgment in its favor with respect to the MGL and

Excess Policies (Counts Two and Three). In addition, Stevanna moves for summary judgment on

a breach of contract claim (Count Four) with respect to those two policies. Stevanna also moves

for summary judgment on its bad faith claim (Count Five). (ECF Nos. 193, 185). In addition,

Intervenor Plaintiffs have filed a motion for summary judgment on the MGL Policy and the Excess

Policy. (ECF Nos. 188, 199). All parties have filed responses. (ECF Nos. 196, 197, 199). The

motions are now ripe for disposition.



10
  At that time, the parties did not move for summary judgment with respect to either the MGL
Policy or the Excess Policy.
11
  For clarity, judgment was entered in favor of Atlantic and against Stevanna regarding Counts
One and Four of the FAC. Judgment was entered in favor of Atlantic and against Intervenor
Plaintiffs regarding Counts One and Two of the Amended Complaint. See Memorandum Order
(ECF No. 170) at 2.
                                               4
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 5 of 11




   II.      Standard of Review

         Summary judgment is appropriate when the moving party establishes “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. Pro. 56(a). A genuine issue of material fact is one that could affect the outcome of

litigation. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). However, “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

genuine issue for trial.” N.A.A.C.P. v. North Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d

Cir. 2011) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

         “Cross-motions are merely claims by each side that it alone is entitled to summary

judgment. They do not constitute an agreement that if one is denied the other is necessarily granted,

or that the losing party waives judicial consideration and determination of whether genuine issues

of material fact exist.” Canal Ins. Co. v. Sherman, 430 F. Supp. 2d 478, 483 (E.D. Pa. 2006). The

initial burden is on the moving party to adduce evidence illustrating a lack of genuine, triable

issues. Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323–24 (1986)). Once the moving party satisfies its burden, the non-

moving party must present sufficient evidence of a genuine issue, in rebuttal. Santini v. Fuentes,

795 F.3d 410, 416 (3d Cir. 2015) (citing Matsushita Elec. Indus. Co., 475 U.S. at 587). When

considering the parties’ arguments, the court is required to view all facts and draw all inferences

in the light most favorable to the non-moving party. Id. (citing United States v. Diebold, Inc., 369

U.S. 654, 655 (1962)). The benefit of the doubt will be given to allegations of the non-moving

party when in conflict with the moving party’s claims. Bialko v. Quaker Oats Co., 434 F. App’x



                                                 5
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 6 of 11




139, 141 n.4 (3d Cir. 2011) (citing Valhal Corp. v. Sullivan Assocs., 44 F.3d 195, 200 (3d Cir.

1995)). “Where cross motions are pending, the paradigm applies separately to each of the cross

motions.” Canal Ins. Co., 430 F. Supp. 2d at 483.

          Nonetheless, a well-supported motion for summary judgment will not be defeated where

the non-moving party merely reasserts factual allegations contained in the pleadings. Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing Williams v. Borough of West

Chester, 891 F.2d 458, 460 (3d Cir. 1989)). The non-moving party must resort to affidavits,

depositions, admissions, and/or interrogatories to demonstrate the existence of a genuine issue.

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773 (3d Cir. 2013) (citing Celotex

Corp., 477 U.S. at 324).

   III.      Discussion

                     A. Atlantic’s Motion for Summary Judgment

          Atlantic moves for summary judgment against Stevanna on the three remaining claims in

Stevanna’s FAC: Count Two (declaratory judgment for the MGL Policy), Count Three

(declaratory judgment for the Excess Policy), and Count Five (Bad Faith). (ECF No. 186). Atlantic

also moves for summary judgment against Intervenor Plaintiffs on their sole remaining claim for

bad faith (Count Three). Id. This Court begins with the claims for declaratory judgment, mindful

of the following.

                  An insured or an insurer may bring a declaratory judgment action in order
          to interpret the obligations of the parties under an insurance contract, including the
          question of whether an insurer has a duty to defend and/or a duty to indemnify a
          party making a claim under the policy.

                  The first step in a declaratory judgment action concerning insurance
          coverage is to determine the scope of the policy’s coverage. This is a legal question
          that can be resolved at the summary judgment stage.




                                                    6
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 7 of 11




               Under Pennsylvania law, an insurance contract is construed according to its
       plain meaning when the document is read in its entirety. In interpreting an
       insurance policy, a court must ascertain the intent of the parties as manifested by
       the language of the written agreement. The Court should not consider individual
       terms removed from their context, but should instead consider the entire contractual
       provision to determine the intent of the parties.

NVR, Inc. v. Motorists Mut. Ins. Co., 371 F. Supp. 3d 233, 242 (W.D. Pa. 2019) (internal citations

and quotation marks omitted). “Ordinarily in insurance coverage disputes an insured bears the

initial burden to make a prima facie showing that a claim falls within the policy’s grant of

coverage, but if the insured meets that burden, the insurer then bears the burden of demonstrating

that a policy exclusion excuses the insurer from providing coverage if the insurer contends that it

does.” State Farm Fire & Cas. Co. v. Est. of Mehlman, 589 F.3d 105, 111 (3d Cir. 2009).

                   i. Waiver and Estoppel

       At the outset, this Court considers Stevanna’s arguments that Atlantic is estopped from

asserting coverage defenses at this juncture because it never issued a declination of coverage and

Atlantic’s waiving its ability to assert the exclusions because it failed to plead them. Stevanna’s

Resp. (ECF No. 196) at 8-10 (unnumbered).

               As the Superior Court of Pennsylvania has noted, [t]he rule is well
       established that conditions going to the coverage or scope of a policy of insurance
       may not be waived by implication from the conduct or action of the insurer….

               Of equal importance, the Superior Court has held that [t]he doctrine of
       implied waiver is not available to bring within the coverage of an insurance policy,
       risks that are expressly excluded therefrom. In Pennsylvania, the doctrine of waiver
       or estoppel cannot create coverage where none existed. Thus, the doctrine of
       estoppel may not be used to affirmatively expand coverage under the insurance
       policies where none existed.

Berkley Specialty Ins. Co. v. Masterforce Constr. Corp., 2021 WL 254002, at *4 (M.D. Pa. Jan.

26, 2021). Based on the foregoing, Stevanna’s claims that Atlantic’s failing to issue a denial of

coverage prior to the litigation and the failure to plead an exclusion during the course of the



                                                7
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 8 of 11




litigation precludes this Court from considering these arguments at this juncture. Accordingly,

this Court will consider the merits of the arguments set forth by Atlantic.

                   ii. The MGL Policy

       According to Atlantic, this Court should grant summary judgment in its favor with respect

to the MGL Policy because the MGL Policy does not provide coverage for injuries to Stevanna’s

own employees, such as Robinson. Atlantic’s Br. (ECF No. 187) at 2-3. Stevanna contends that

its “oral agreement relative to the M/V Timothy James” with respect to Intervenor Plaintiffs creates

“an insured contract,” which falls outside the exclusion. Stevanna’s Br. (ECF No. 196) at 12

(unnumbered).

       Here, it appears the parties agree that the MGL Policy language excludes liability for injury

to an employee of Stevanna, and the parties agree that Robinson was indeed employed by Stevanna

at the time of the injury. According to the MGL Policy, “[t]he exclusion does not apply to liability

assumed by an insured under an ‘insured contract.’” Stevanna’s Resp. (ECF No. 196) at 7

(unnumbered). The term “insured contract” is defined as “[t]he part of any other contract or

agreement pertaining to your business … under which you assume the tort liability of another party

for ‘bodily injury’ … to a third person or organization.” Id.

       Upon review of the MGL Policy, see MGL Policy (ECF No. 61-1) at 41-42, it is clear that

this policy does not require Atlantic to defend or indemnify a claim made by an employee of

Stevanna injured during the course of employment. Stevanna’s attempt to apply a different

exclusion, the Contractual Liability exclusion, does not negate the fact that Robinson was an

employee of Stevanna and that exclusion in and of itself negates coverage. See id. Accordingly,

this Court grants Atlantic’s motion for summary judgment in favor of Atlantic and against

Steveanna with respect to Count Two of the FAC.



                                                 8
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 9 of 11




                  iii. Excess Policy

       Atlantic contends that the Excess Policy is inapplicable under these circumstances because

this Court has already found there is no coverage under the P&I Policy, which is a requirement

under the terms of the Excess Policy. Atlantic’s Br. (ECF No. 187) at 4-5. It is Stevanna’s position

that because there is coverage under the MGL Policy, there is also coverage under the Excess

Policy. Stevanna’s Resp. (ECF No. 195) at 4 (unnumbered). Having concluded previously that

there is no coverage under the P&I Policy, and having concluded supra that there is no coverage

under the MGL Policy, it is clear that there is also no coverage under the Excess Policy.

Accordingly, this Court grants summary judgment in favor of Atlantic and against Stevanna with

respect to Count Three of the FAC.

                  iv. Bad Faith Claims

       Atlantic also moves for summary judgment with respect to the bad faith claims set forth by

both Stevanna and Intervenor Plaintiffs. According to Atlantic, this Court’s holding that there is

no liability under the P&I Policy is dispositive of the bad faith claim. Atlantic’s Br. (ECF No. 187)

at 5-6. Stevanna “recognizes the abstract proposition that there can be no bad faith in the absence

of coverage.” Stevanna’s Resp. (ECF No. 196) at 17 (unnumbered). However, it contends that

because there is coverage under both the MGL and Excess Policies, this Court should deny

summary judgment with respect to the bad faith claim. Id. Intervenor Plaintiffs do not respond to

this claim. See Intervenor Plaintiffs’ Resp. (ECF No. 199).

       In Pennsylvania, the law is clear that a bad faith claim fails where a court concludes there

is no potential coverage under the policy. See USX Corp. v. Liberty Mut. Ins. Co., 444 F.3d 192,

202 (3d Cir. 2006) (granting “summary judgment in favor of Liberty Mutual on [bad faith] claim

because USX’s bad faith claim necessarily fails in light of [the court’s] determination that Liberty



                                                 9
     Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 10 of 11




Mutual correctly concluded that there was no potential coverage under the policy”). Thus, because

this Court concludes that there is no coverage for Robinson’s claim under any of the three policies

at issue, the bad faith claims by both Stevanna and Intervenor Plaintiffs also fail. Accordingly,

Atlantic’s motion for summary judgment with respect to Stevanna’s bad faith claim (Count Five)

and Intervenor Plaintiffs’ bad faith claim (Count Three) is granted.

           B. Stevanna’s Motion for Summary Judgment

           Stevanna moves for summary judgment against Atlantic on its claim for declaratory

judgment with respect to the MGL Policy (Count Two) and the Excess Policy (Count Three).

Stevanna’s Br. (ECF No. 185) at 2 (unnumbered). Because this Court concluded supra that there

is no coverage under these policies, Stevanna’s motion for summary judgment is denied.12

           C. Intervenor Plaintiffs’ Motion for Summary Judgment

           Intervenor Plaintiffs move for summary judgment with respect to the MGL and Excess

Policies.13 See Intervenor Plaintiffs’ Br. (ECF No. 189) at 2. However, having declared that

Robinson’s claim is not covered under either policy, Intervenor Plaintiffs’ motion for summary

judgment is denied.

     IV.      Conclusion




12
   Stevanna further contends that if this Court grants summary judgment in its favor with respect
to the two policies, it should also conduct further proceedings on the breach of contract and bad
faith claims. Stevanna’s Br. (ECF No. 185) at 2 (unnumbered). However, under these
circumstances, that is not necessary.
13
   In the Memorandum Order adopting this Court’s Report and Recommendation, the Court
dismissed Counts One and Two of Intervenor Plaintiffs’ Amended Complaint. Intervenor
Plaintiffs appear to be reviving those claims here under the guise of these other policies. Assuming
arguendo the Intervenor Plaintiffs’ Amended Complaint set forth claims for declaratory judgment
under these policies, this Court would deny summary judgment as discussed infra.
                                                10
      Case 2:15-cv-01419-DSC-CRE Document 201 Filed 06/15/21 Page 11 of 11




        Based on the foregoing, Atlantic’s motion for summary judgment is granted, and Counts

Two, Three, and Five of the FAC are dismissed. In addition, the motions for summary judgment

filed by both Stevanna and Intervenor Plaintiffs are denied.

        An appropriate Order follows.




Dated: June 15, 2021            .                              BY THE COURT:
                                                               s/ Cynthia Reed Eddy
                                                               Chief United States Magistrate Judge




cc:     Counsel of record
        via electronic filing




                                                11
